 In the Matter -of THE LONG-BELL LUMBER COMPANYandLUMBER &SAWMVLILLWORKERS UNION, LOCAL 2512, CHARTERED'BY THE UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORCase No. R-3737.-Decided May 27, 1942Jurisdiction:logging industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; supplementary agreement concludedduring the pendency of proceedings and in the face of petitioner's conflictingclaims,heldno bar; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees at one division of Company, including electricians and a namedindividual, but excluding supervisory employees with the power to hire, anddischarge ; office employees ; civil engineers ; machinists for whom a separaterepresentative had been previously certified by the Board ; mercantile em-ployees; townsite miscellaneous employees; scalers; yarder, skidder, highlead, steel gang, and section foremen ; the rig-up foreman, the line-gang fore-man, and the -pile-driver foreman. .Mr. David E. McLean,of Longview, Wash., for the Company.Mr. C. D. Cunningham,of Centralia, Wash., for the A. F. of L.Mr. James J. Molthan,of Seattle,Wash., for the C. I. O.Mr. George H. Gentithes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Lumber & Sawmill Workers Union,Local 2512, chartered by the United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor,herein called the. A. F. of L., alleging that a question affecting com-merce had arisen concerning the representation of employees of TheLong-Bell Lumber Company, Longview, Washington, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Louis S. Penfield, TrialExaminer.Said hearing was held at Ryderwood, Washington, onApril 17, 1942.The Company, the A. F. of L., and InternationalWoodworkers of America, Local 3-34 (C. I. 0.), hereinafter called41 N. L. R. B., No. 82.i389 390DECISIONSOF NATIONALLABOR RELATIONS BOARDthe C. I. 0., appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made, at'the hearing are free from prejudicial error and' arehereby affirmed.A brief was filed on behalf of the Company whichthe Board has duly considered.Upon the entire record "in the case,the Board makes the following:FINDINGSOF FACT1.THE BUSINESS OF THE COMPANYThe Long-Bell Lumber Company is a Missouri corporation withprincipal offices in Kansas City, Missouri.This proceeding is con-cerned solely with the Company's division at Ryderwood, Washing-ton, where it is engaged in logging operations.Trees or logs arefelled by the logging employees of Ryderwood and are transportedto the Company's Longview division by rail where they are manu-factured into-lumber at a sawmill. In 1938 this sawmill turned out206,926,613 feet of lumber, commercial log scale.Fifty-six percentof the logs used in the manufacture. of this lumber came from theCompany's Ryderwood properties; the remainder being purchasedin the open market.The value of the lumber manufactured at Long-view in 1938 was $5,267,242.22.The Company also sold logs valuedat $438,343.18, some of which were obtained from Ryderwood andothers in the open market.Of the lumber sold from Longview, 93.5percent was shipped to places outside the State of Washington, while41.1 percent of the logs were shipped to places outside the State ofWashington.Together the Ryderwood and Longview divisions pur-chased during 1938 the following raw materials from the States in-dicated : $200,000 worth of logging machinery from Washington andOregon; 25,000 gallons of gasoline from California; 50,000 barrelsof fuel oil from California and miscellaneous items valued at $50,000from various States throughout the country.The Company's presentoperations are approximately as above-described.'The Companyadmits that it is engaged in commerce within the meaning of theNational Labor Relations Act.11.THE ORGANIZATIONS INVOLVEDLumber & Sawmill Workers Union, Local 2512, chartered by theUnited Brotherhood of Carpenters and Joiners of America, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.'By stipulation of the parties the operations of the Company at the present time aresubstantially described inMatter of Long-Bell Lumber CompanyandInternatsohal Associa-tionofMachinists.Local No. 1350,affiliated with the American Federation of Labor,16N L. R B 892 The above findings are based upon the findings of the Board in that case. THE'LONG-BELL LUMBER -COMPANY391InternationalWoodworkers of America, Local 3-34, iss a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.'1III.THE QUESTION CONCERNING REPRESENTATION.-The A..F. of L. has made no formal request that the Companybargain with it, believing that such a request would be of no availbecause of an existing sole recognition contract between the Companyand the C. I. O. This contract was entered into on September 25,1940.It provided for continuation until April 1, 1941, and there;after until April 1 of each succeeding year until 1945 unless writtennotice to terminate or change the terms is given not less than 60 daysprior to April 1 of any year. It further provided. that if such noticeto terminate or change the terms is given and negotiations continue,the agreement shall remain in force until a subsequent agreement isreached or negotiations are discontinued.Supplemental agreements'were signed on December 23, 1940, and August 9, 1941. Late inJanuary 1942, at the request of the C. I. 0., negotiations coveringthe subjects of wages, hours, vacations, and termination were begun:The-Company 'exercised its privilege of cancelation and notified theC. I. O. that it chose to terminate the contract.This led to furthernegotiations culminating in a supplementary agreement dated Febru=ary 27, 1942, which provided that regardless of any notice of termi-nation or cancelation theretofore given by either party, the agreementshould remain in full force pending the outcome of current negotia-,lions, and that except for the four subjects above enumerated, allprovisions of the previously existing agreement should remain un-changed.Prior to the signing of the supplementary agreement ofFebruary 27, 1942, the Company was notified that the A. F. of L.had filed its petition in this proceeding. Inasmuch as said agree-ment was concluded with the C. I. O. during the pendency of thisproceeding and in the face of the conflicting claims of the A. F. of, L.we find that it does not constitute a bar to a present determination ofrepresentatives.A statement of a Field Examiner introduced inevidence at the hearing indicates that the A. F. of L. represents- asubstantial number of employees in the unit hereinafter foundappropriate.2'2The Field Examiner reported that the A F of L had submitted 257 names on a peti-tionvokingany authority theretofore given by them to the C I 0Of the 257 signatm es 189were names appearing on the Company'spav roll of'March 20,1942,which,after thededuction of certain stipulated exclusions,contains 495 namesAll signatures appearedto be genuineThe C I.O. submitted no evidence to the Field Examiner,contendingthat it represents these employees by virtue of the contract between it and the Company.During the hearing, hoccever,it submitted its membership list of 263 persons in additionto 13 application-for-membership cards 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubject only to dispute concerning the inclusion of three groups ofemployees discussed below, the parties agree that all production andmaintenance employees of the Company, at its Ryderwood, Wash-ington, division, including -electricians andW. C. Greer, but exclud-ing supervisory employees with the power to hire and discharge,office employees, civil engineers, and machinists for whom a separaterepresentative has been previously certified by the Board,3 constitutedan appropriate unit.Differences arose as to the following employees :a.Mercantile employeesThe A. F. of L. contends that mercantile employees of the Companyare included within the above description of appropriate unit.TheC. I. 0. and the Company contend that they should be excluded.The functions of the mercantile employees are the operation ofa general store owned and operated by the Company. Its depart-ments include groceries, meats, hardware, dry goods, confectionery,furniture, and drugs.These departments are under the supervisionof a manager under whom there is an assistant' manager.The em-ployees are paid directly by the Company on a monthly basis.Theirwork is limited to the particular department assigned them,, in thestore.Sales are not confined to Company employees but are open tothe general public.These employees were excluded from the unitin an earlier proceeding, pursuant to stipulation .4For that reasonand because their duties are not directly related to the principalbusiness of the Company, we shall exclude them from the productionand maintenance unit.b.Alleged supervisory employeesBy stipulation the parties agree to the exclusion of certain super-visory' employees appropriately marked on Board's'Exhibit 9 under' InMatter of Long-Bell Lumber CompanyandInternational Association of Machinists,Local No. 1350, affiliated with the American Federation of Labor,18 N. L R B. 40, Inter-national Association of Machinists,Local No. 1350,was certified as the representative ofthe employees in the machine shop of the Long-Bell Lumber Company at its Ryderwood,Washington, division,including one woods mechanic,but excluding supervisory employees,and those employees excluded by stipulations416 N L. R. B. 892, 898. THE LONG-BELL LUMBER COMPANY393the heading "Dei.._.rtmental Supervisors." 5They disagreed, how-ever, as to certain other supervisory employees.Except in the case_of T. R. Lapp (line-gang foreman) where the C. I. 0. joins the Com-,,pany in seeking his exclusion, the Company seeks their exclusion andthe two unions request their inclusion.Those in dispute include :scalers; yarder, skidder, high lead, steel gang, and section foremen;a rig-up foreman, a line-gang foreman, and a pile-driver foreman.These employees perform no manual labor.They have authorityto recommend hiring and discharge to their superiors.The procedureprescribed by the Company in hiring requires the foremen as wellas the highest officials of the Company to employ men only throughthe employment office.Thus, a foreman desiring the services of aworkman cannot hire him immediately but must send him to theemployment office.The foreman's wishes, however, are always re-spected by the employment agent, so that unless the contemplatedemployee is physically disabled, the foreman's recommendation isequivalent to employment.The added step of routing future em-ployees through the employment office is principally for purposes ofkeeping accurate employment records rather than for limiting ,theforeman's power.With reference to discharging, a foreman dis-satisfied with one of his subordinates is not required to keep himalthough the employee may be transferred by a higher official toanother foreman instead of being discharged.The employees in thisgroup were excluded from the unit in the prior proceeding before theBoard.For that reason and because, in view of their authority, weare of the opinion that they fall within the category of supervisoryemployees with the power to hire and discharge, we shall excludethem.Ic.Townsite miscellaneousThose disputed under this category include two town watchmen,one town clean-up man, one hotel clerk, two town carpenters, and atown garbage man. The A. F. of L. would include all of theseemployees while the C. I. 0. and the Company would exclude them.As is the case with the mercantile employees the activities of thegroup under discussion are not directly related to the principal busi-ness of the Company.They will be excluded from the unit.We find that all production and maintenance employees of theCompany at its Ryderwood, Washington, division, including electri-cians and W. C. Greer, but excluding supervisory employees withthe power to hire and discharge; office employees; civil engineers;sThe names thus marked were : C. Vandercook,Sr, C J. Hines,H.W. Alexander,C.H. Blake, J. P. Brown, J. A Derks, C.A. Edwards,J.R Edwards, George Enten-man, Andrew Holman, B F.Nelson,C.A.Russell,Frank Scherieble,C.J.Simpson,R. R. Van Orden,Clair Vaughn,B B. Walkley,and H. B. Whitten. 394DECISIONSOF NATIONALLABOR,RELATIONS BOARDmachinists for whom a separate representative has been previouslycertified by the Board; mercantile employees; townsite miscellaneousemployees; scalers; yarder, skidder, high lead, steel gang, and sec-tion foremen; the rig-up foreman, the line-gang foreman, and thepile-driver foreman, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act..t-V. THE DETERMIN AXON OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll' period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in ' the NationalLabor Relations Board'by Section 9 (c) of the National Labor Rela-tions Act, and 'pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Long-BellLumber Company, Longview, Washington, an election by secret bal-lot be conducted as early as possible but not later than thirty (30)'days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Nineteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in .Section IVabove who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by Lumber & Sawmill Workers Union,Local 2512, chartered by the United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor,or by International Woodworkers of America, Local 3-34 - (C. I. 0.),or by neither.